IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37105

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 608
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 25, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
WAYNE LENORD CANADAY,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two and one-half, for unlawful possession of a firearm,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sara B. Thomas, Chief,
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Wayne Lenord Canaday pled guilty to unlawful possession of a firearm. Idaho Code §
18-3316. The district court sentenced Canaday to a unified term of five years, with a minimum
period of confinement of two and one-half years to run concurrently with a sentence he was
already serving.   Canaday appeals asserting that the district court abused its discretion by
imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Canaday’s judgment of conviction and sentence are affirmed.




                                                   2